Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 10 September 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Steenrapie 10 september 1780
                        
                        By the State of Affairs that Your Excellency has been pleased to lay before the Council of War, our Situation
                            seems such, that it will be extreemly difficult to determine, what should be our Operations during the Course of this
                            Campaign.
                        The only thing that appears certain, is, that neither Circumstances nor the means we have, permits us, in the
                            Present moment, to think of Offensive Operations whatever. What can be undertaken against an Enemy placed on three Islands
                            Superior in Naval Force, & at least equal in Land Force? Without mentioning the Advantage that an Army of Veterans
                            have over One, the half of which is Composed of Young Recruits.
                        We can not even Expect to Keep them within their Limits, they have it in their Power to pass the River
                            & make incursions where they think proper & I shall be much Astonished, if the Enemy do not assemble their
                            whole Force, pass the River, & try to bring us to a Genl Action; (If any Consideration prevents them, it is, that
                            having so large a proportion of German Troops they are Apprehensive of their Deserting on such an Occasion). Whilst the
                            Enemys Fleet Blocks the Port of New Port, & thereby prevents a Junction with the French Troops. Let us Examine
                            what the Enemy could risk by such an Enterprize—We could not hinder their Debarkment, they can take a position Opposite to
                            Ours, & keep up a Sure Communication with their Vessells in the River, & to Powles Hook, they can from
                            thence Examine our position, Which in my Opinion is good for Defence in front & even on the flanks but as Soon as
                            the Enemy makes a Movement towards our left, we shall be Obliged to quit this position to gain a March of them towards
                            Kings ferry, In either Case we are Exposed to a General Affair, in which, for the Reasons I have Mentioned, the Enemy risk
                            nothing but a Repulse—In an Army of 580 Soldiers a Check exposes it only to the loss of a Certain Number of Men, but in an
                            Army Composed of half Recruits, a check often brings on a total Defeat. If our position was at such a distance from the
                            North River; that a Body of Militia mixed with some Light Troops could threaten their Rear & Cut
                            off their Communication. In that case we Might I think Venture the Offering them a General Action—I
                            Repeat that I think Our Position advantageous, Our Front is covered by Hackensack River, & by throwing some large
                            Trees in it at the foarding places the Enemy might be prevented from forcing a passage for a Good distance on our left,
                            But if the Position had been one or two Marches further from the Place where the Enemy could Debark, without loosing sight
                            of the two Objects we have in view, which are the Communication with Pennsylvania and Kings ferry, I confess I should
                            think it more safe and Advantagious, But in this Case we must abandon Dobs ferry, which I think can be easily reoccupied
                            whenever our Circumstances will permit us to Act Offensively—In our present Situation I cannot think it of any great
                            Utility, & I fear that the Enemy will one day carry it without our being able to succour it—Upon a General View of
                            our Situation & especeally after the Unhappy affair to the Southward I think that our only object should be to
                            stop the progress of the Enemy till some more Fortunetate Events permit us to act on our parts To do this I would not only
                            wish the Army to be Kept to gether but I should wish for as Speedy a Junction as possible with the French Troops How far
                            this will be possible, both with respect to the Safety of the French Fleet & the Subsistance in case they Join. I
                            confess I am not able to Judge.
                        But suppose it possible we should then be superior to any Force the Enemy can bring against us & they
                            will Consequently be Obliged to keep on their Islands, till the Arrival of a Fleet of our Allies gives us an Opportunity
                            of changing our System.
                        What appears most likely to me is that the Enemy after the defeat of Genl Gates will endeavour to push their
                            Conquest to the Southward & being sure that we are not able to undertake any thing against the three Islands, they
                            will Embarque what Troops can be spared and make an Descent in Virginia where there is nothing but Militia to Oppose their
                            Progress, how to Stop them in that Quarter is the most difficult to Answer. the successive Detachments we have already
                            sent have lost us the Troops of Six States; Always Inferior to the Enemy & not supported by the Militia they have
                            been Sacrificed as fast as they were sent.
                        Can we now Risk to Expose the Pennsylvania Line to the same fate? at any rate we can not before the Junction
                            of the French Troops with our Army.
                        But Suppose this Line was detach’d considering how much they would be Weakened, in the March, by Disertion,
                            & Sickness they would not be Sufficient to resist the Enemy without the assistance of a Considerable Body of
                            Militia. So soon as the Southern States have a Body of at least 3000 Men, & we are Joined by the French, I will
                            then not hesitate in giving my Advice to reinforce them, by sending the Pennsylvania Line to the Southward, But I should
                            give it up for lost if it was sent to be Opposed alone to the Efforts of the British.
                        To attempt to Retake by Detachments of our Army what we have lost in that Quarter we should in the End be
                            Defeated by Detail I could cite many Examples in Urope where whole Armies have been defeated by Detachments, Prince Eugene
                            against the French risk’d his reputation & the loss of the House of Austria, for having weakened his Army by
                            Detachment he was totally defeated by Detail. But our own Experience will suffice, the Troops of Six States have been already
                            lost, & if these States can not or will not replace their Troops & we continue to detach the State of New
                            Hampshire would at last be left to defend the whole thirteen States.
                        To Detach any part of the Army at present Seems to me of more dangerous Consequence than any progress the
                            Enemy can make to the Southwd In fact they can only ravage the Country, & this we Can not hinder even with a
                            Superior force, & should they take possession of any Places on the Coasts—so soon as the Maretime force of our
                            Allies becomes superior to theirs on the Coast, they must Abandon them—However Critical our situation may seem at present,
                            the moment the second Division of the French, or a Fleet from the West Indies arrives on the Coast the face of Affairs
                            will Entirely change. The Greatest danger in my Opinion that can threaten this Country, is a Defeat of our Army, the
                            disaffected would then raise their heads, Our Friends be discouraged and all our resources become more difficult we should
                            even in that case lose every advantage that might reap from the arrival of a Fleet of our Allies to our Assistance.
                        My Opinion then is Absolutely this, to play a Sure Game and rather suffer some little Insults than risk the
                            Whole, to Keep our Army to gether as much as possible & prepare Ourselves to act with Vigour when our Allies
                            Arrive to our Assistance.
                        To these Observations I must add that the only Assistance we ought to give the Southern States would be to
                            send one or two Officers perfectly Acquainted with the Order Established in our Army to give the Necessary Instructions to
                            the New Officers the States will be Obliged to create.
                        This is I think all we can do in the present Moment, But should a fleet of our Allies arrive & put us
                            in a Situation to act Offensively what then are the Objects which present themselves to our Operations, the Season
                            & the Strength of our Allies must decide this. The Enterprize Against New York Appears out of the Question for
                            this Campaign at least, if we have not a Superiority by Sea by the 15th Instt & even then I think the force we
                            have, which is not half what was Demanded from the States, will not permit us to hazard it.
                        The second Object is Charlestown against which an Advantageous Expedition may be carried on by sending 2 or
                            3000 Men to reinforce those Already at the Southward, with the rest of our Army we must take a position in the Mountains
                            of West Point—The French Fleet and Army at Rhode Island joined with those we Expect will be able to carry on the
                            Operations on the Sea side, whilst 5 or 6000 Men from us can shut them within their Lines at
                            Charlestown—The Climate of the Country will permit us to Act in Winter, the Harvest has been Abundant both in Rice
                            & Corn, & the Country abounds in Cattle—Nothing then is wanting but proper Arrangements to Support the
                            Troops destined for the Expedition during their Operations.
                        With regard to an Expedition against Canada I must Confess I am not sufficiently Acquainted with the
                            Situation of that Country, I am told that an Expidition by land is most practicable during the Winter, If an incursion
                            with a small Corps is meant, I believe it, but if we mean to maintain our ground, I think a Co Operation of a Fleet in the
                            River St Lawrence is absolutely necessary, and how far this can take place in Winter is not in my Power to Judge—The Other
                            Objects are Hallifax & Penobscott, the latter of the least Importance, the Operations by Sea have too much
                            influence in these Enterprizes for me to form any Judgment of them—In all cases we should endeavour to draw Advantages
                            from the Arrival of a Fleet, proportion’d to the Superiority it gives us over the Enemy, this we may do provided we Keep
                            our Army together & are ready to act immediately on their Arrival.
                        
                            Steuben
                            Maj: Gen.

                        
                    